SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 ( d ) OF THE EXCHANGE ACT For the transition period from to Commission File No. 333-150883 THERMAL TENNIS INC. (Exact name of Registrant as specified in its charter) Nevada 88-0367706 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4950 Golden Springs Drive Reno, Nevada 89509 (Address of Principal Executive Offices) (775) 560-6659 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: September 2, 2008 – 1,500,000 shares of common stock. - 1 - Form 10-Q for the Quarter ended June 30, 2008 THERMAL TENNIS INC. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1 Financial Statements3 Item 2 Management's Discussion and Analysis of FinancialCondition and Results of Operations11 Item 3 Quantitative and Qualitative Disclosures About Market Risk12 Item 4 Controls and Procedures12 PART II - OTHER INFORMATION Item 1 Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2 Recent Sales of Unregistered Securities and Use of Proceeds13 Item 3 Defaults Upon Senior Securities 13 Item 4 Submission of Matters to a Vote of Security Holders 13 Item 5 Other Information13 Item 6 Exhibits13 SIGNATURES 14 - 2 - PART I Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. - 3 - THERMAL TENNIS INC. CONDENSED BALANCE SHEETS JUNE 30, 2, 2007 ASSETS June 30, December 31, 2008 2007 (Unaudited) CURRENT ASSETS: Cash $ 2,077 $ 6,263 Due from officer 8,250 9,750 Deferred offering costs 9,707 3,850 Total Current Assets 20,034 19,863 TOTAL ASSETS $ 20,034 $ 19,863 LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ 20,175 $ 6,505 Notes payable 30,000 15,000 Total Current Liabilities 50,175 21,505 LONG-TERM DEBT Notes payable, net of current portion - 15,000 Total Liabilities 50,175 36,505 STOCKHOLDERS' EQUITY/(DEFICIT): Capital stock, $.001 par value; 50,000,000 shares authorized; 1,500,000 shares issued and outstanding at June 30, 2008 and December 31, 2007, respectively 1,500 1,500 Retained earnings/(deficit) (31,641 ) (18,142 ) Total Stockholders' Equity/(Deficit) (30,141 ) (16,642 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ 20,034 $ 19,863 The accompanying notes are an integral part of these financial statements. - 4 - THERMAL TENNIS INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 AND THE THREE MONTHS ENDED JUNE 30, 2 Six Months Ended Three Months Ended June 30, June 30, 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) SALES, Net of Returns, Allowances and Discounts $ - $ - $ - $ - EXPENSES: General and administrative expenses 11,999 6,768 5,848 793 TOTAL OPERATING EXPENSES 11,999 6,768 5,848 793 (LOSS) BEFORE OTHER (EXPENSE) (11,999 ) (6,768 ) (5,848 ) (793 ) OTHER (EXPENSE) Interest expense (1,500 ) (505 ) (750 ) (402 ) NET (LOSS) $ (13,499 ) $ (7,273 ) $ (6,598 ) $ (1,195 ) (LOSS) PER SHARE-FULLY DILUTED $ (0.01 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) WEIGHTED AVERAGE SHARES OUTSTANDING 1,500,000 1,500,000 1,500,000 1,500,000 The accompanying notes are an integral part of these financial statements. - 5 - THERMAL TENNIS INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 June 30, June 30, 2008 2007 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ (13,499 ) $ (7,273 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in assets and liabilities: Decrease in due from officer 1,500 4,900 (Increase) in deferred offering costs (5,857 ) - Increase (decrease) in accounts payable and accrued expenses 13,670 (24,111 ) Net cash provided (used) by operating activities (4,186 ) (26,484 ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Increase in notes payable - 30,000 Net cash provided by financing activities - 30,000 Net Increase in cash (4,186 ) 3,516 CASH AT BEGINNING PERIOD 6,263 6,983 CASH AT END OF PERIOD $ 2,077 $ 10,499 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income taxes $ - $ - Cash paid for interest expense $ - $ - The accompanying notes are an integral part of these financial statements. - 6 - THERMAL TENNIS INC. CONDENSED NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE A - PRESENTATION The balance sheets of the Company as of June 30, 2008 and December 31, 2007, the related statements of operations for the six months ended June 30, 2008 and 2007 and the three months ended June 30, 2008 and 2007 and the statements of cash flows for the six months ended June 30, 2008 and 2007, (the financial statements) include all adjustments (consisting of normal recurring adjustments) necessary to summarize fairly the Company's financial position and results of operations. The results of operations for the three months ended June 30, 2008 and 2007 are not necessarily indicative of the results of operations for the full year or any other interim period. The information included in this set of financial statements should be read in conjunction with Management's Discussion and Analysis and Financial Statements and notes thereto included in the Company's Form S-1. NOTE B - REVENUE RECOGNITION The Company recognizes revenue in accordance with the Securities and Exchange Commission Staff Accounting Bulletin (SAB) number 104, which states that revenues are generally recognized when it is realized and earned.Specifically, the Company recognizes revenue when services are performed and projects are completed and accepted by the customer.Revenues are earned from tennis lessons, sales of ball machines and other related services. During the six months ended June 30, 2008 and 2007, the Company had no sources of revenue. NOTE C - GOING CONCERN The Company’s financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The Company generated a net loss from its operations in 2008 and 2007 because the major source of its revenues was dropped as an account in 2006.It also sustained operating losses in prior years before obtaining this account.Additionally, due to the current and prior year net operating loss, the Company currently has a deficit in its stockholders’ equity account.These factors raise substantial doubt as to its ability to obtain debt and/or equity financing and achieving future profitable operations. Management intends to raise additional operating funds through equity and/or debt offerings.However, there can be no assurance management will be successful in its endeavors.Ultimately, the Company will need to achieve profitable operations in order to continue as a going concern. - 7 - There are no assurances that Thermal Tennis Inc. will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through either private placement, public offerings and/or bank financing necessary to support its working capital requirements.To the extent that funds generated from operations and any private placements, public offerings and/or bank financing are insufficient, the Company will have to raise additional working capital.No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to Thermal Tennis IncIf adequate working capital is not available Thermal Tennis Inc. may be required to curtail its operations. NOTE D –
